COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Anthony Whitehurst v. Sybil Thomas

Appellate case number:      01-21-00309-CV

Trial court case number: 1167394

Trial court:                County Court at Law No. 4 of Harris County

        Appellant, Anthony Whitehurst, has filed a motion with our Court requesting that we order
supplemental clerk’s and reporter’s records. Appellant’s request for supplementation of the clerk’s
and reporter’s record may be made to the trial court clerk and court reporter without an order by
this Court. See TEX. R. APP. P. 34.5(c) (“If a relevant item has been omitted from the clerk’s
record, the trial court, the appellate court, or any party may by letter direct the trial court clerk to
prepare, certify, and file in the appellate court a supplement containing the omitted item.”), 34.6(d)
(“If anything relevant is omitted from the reporter’s record, the trial court, the appellate court, or
any party may by letter direct the official court reporter to prepare, certify, and file in the appellate
court a supplemental reporter’s record containing the omitted items.”). Further, from a review of
our records, it appears that the appellate record is not complete because the reporter’s record has
not been filed. See TEX. R. APP. P. 34.1. Accordingly, appellant’s motion for this Court to order
supplemental records is denied.
        It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack______
                                Acting individually

Date: __July 13, 2021_____